UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 96-50618
                              Summary Calendar


                       NORTHFIELD INSURANCE COMPANY,

                                  Plaintiff-Counter Defendant-Appellant,


                                     VERSUS


 THE WOMEN & CHILDREN’S RESOURCE CENTER, INC., doing business as
The Family Conflict Center,

                                                          Defendant-Appellee
JAN ZARAZINSKI,
                                    Defendant-Counter Claimant-Appellee.




             Appeal from the United States District Court
                  For the Western District of Texas
                            (SA-96-CV-624)
                                 April 15, 1997


Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

      This   is   an    appeal   from   a   declaratory    judgment   action.

Northfield Insurance Company (“Northfield”) filed its original


  *
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.

                                        1
complaint alleging that Jan Zarazinski (“Zarazinski”) had sued

Women & Children’s Resource Center, Inc. (“WCRC”) in a Texas state

court, that Northfield issued a policy of liability insurance to

WCRC, but that the insurance policy did not cover the claim or

damages sought by Zarazinski.                     Northfield sought a declaratory

judgment that it has no duty to defend WCRC in the suit brought by

Zarazinski      or     to    indemnify       WCRC    in   the    event     of    an    adverse

judgment.        Four       days    after    Northfield         filed    its    declaratory

judgment       suit,    the       district    court       issued    an    order       advising

Northfield      that        it   questioned       whether    this       suit    presented   a

justiciable controversy and whether abstention would be proper, and

invited Northfield to brief these issues.                          After briefing, the

district       court        dismissed       the     declaratory         judgment       action,

concluding that “this matter should be dismissed either because no

justiciable controversy exists or under the abstention doctrine.”

     We review the dismissal of a declaratory judgment action under

an abuse of discretion standard. Rowan Companies, Inc. v. Griffin,

876 F.2d 26, 29 (5th Cir. 1989).

     A complaint requesting a declaration of an insurer’s duty to

defend     a    pending          liability    lawsuit       presents       a    justiciable

controversy.         Maryland Cas. Co v. Pacific Coal & Oil Co., 312 U.S.
270, 270-273 (1941).                The district court’s conclusion that no

justiciable controversy exists is therefore error.

     Further, a district court abuses its discretion when it does


                                               2
not address and balance “the purposes of the Declaratory Judgement

Act and the factors relevant to the abstention doctrine on the

record.”   Travelers Ins. Co. v. Louisiana Farm Bureau Federation,

Inc., 996 F.2d 774, 778 (5th Cir. 1993).    In Travelers, we listed

six factors that a district court must consider on the record,

although the district court is free to consider additional factors.

Id.   The Order requesting briefing indicates that the district

court inquiry focused on whether Texas courts provide an adequate

alternative for resolution of the dispute.    It is not clear what,

if any, of the Travelers factors the district court actually

considered in dismissing this suit. Because the district court did

not consider all of the relevant factors, we hold that it abused

its discretion in dismissing the suit.     See id. at 779.

      REVERSED and REMANDED.




                                 3